Case 18-55697-lrc   Doc 194    Filed 07/12/19 Entered 07/12/19 12:22:06       Desc Main
                               Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 12, 2019

                                                            _____________________________________
                                                                       Lisa Ritchey Craig
                                                                  U.S. Bankruptcy Court Judge

 _______________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN THE MATTER OF:                       :      CASE NUMBERS
                                        :
CASSANDRA JOHNSON LANDRY,               :      18-55697-LRC
                                        :
                                        :      IN PROCEEDINGS UNDER
                                        :      CHAPTER 7 OF THE
      Debtor.                           :      BANKRUPTCY CODE

                                       ORDER

      Before the Court is the Motion to Investigate Fraud Via Submission of Fraud,

Notice of Intent to Commit Fraud (the “Motion”) (Doc. 147), filed by Cassandra Landry

(“Debtor”).

      The Motion states that it is filed as an “interventive and preventative approach to

the attorneys listed on the certificate of service—David McAlister and Bradley Griffin.

Otherwise, the Motion contains no allegations of fact or statements of law that would

place either individual, or the Court for that matter, on notice of the relief sought by
Case 18-55697-lrc    Doc 194     Filed 07/12/19 Entered 07/12/19 12:22:06   Desc Main
                                 Document      Page 2 of 3




Debtor. For this reason, the Motion must be, and hereby is, DISMISSED for failure to

state a claim upon which relief can be granted.

                                 END OF DOCUMENT

Distribution List


S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Bradley Griffin
Lazega & Johanson, LLC
P.O. Box 250800
Atlanta, GA 30325

David McAlister
Arnall, Golden & Gregory, LLP
171 17th Street NW
Suite 2100
Atlanta, GA 30363

                                            2
Case 18-55697-lrc     Doc 194   Filed 07/12/19 Entered 07/12/19 12:22:06   Desc Main
                                Document      Page 3 of 3




Lindsay P. S. Kolba
Office of the U.S. Trustee
Suite 362
75 Ted Turner Drive, S.W.
Atlanta, GA 30303




                                          3
